In an action by a husband for an annulment, in which the wife counterclaimed for a separation or divorce, the husband appeals from so much of an order of the Supreme Court, Kings County, dated September 17, 1964, as awarded to the wife temporary alimony of $250 a week. Order modified so as to reduce *590the alimony from $250 to $150 a week. As so modified, the order, insofar as appealed from, is affirmed, without costs. On this record, it is our opinion that $250 a week is not justified and that a pendente lite award of $150 a week would be fair to both parties. This award, based as it is on conflicting affidavits, “should have no effect upon the Trial Judge in his determination as to whether permanent alimony should be awarded and the amount thereof, if awarded ” (Dubin v. Dubin, 14 A D 2d 923). Christ, Acting P. J,, Hill, Rabin, Hopkins and Benjamin, JJ., concur.